                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

TRACI G. SMITH,                              )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )          Case No. CIV-17-443-SLP
                                             )
ANDREW SAUL, Commissioner of                 )
  Social Security Administration,            )
                                             )
              Defendant.1                    )

                                        ORDER

       Before the Court is the Objection [Doc. No. 27] filed by Plaintiff Traci G. Smith to

U.S. Magistrate Judge Suzanne Mitchell’s Report and Recommendation (“R&R”) [Doc.

No. 26]. The Commissioner filed a response to the objection. See Resp., Doc. No. 28.

       In her R&R, Judge Mitchell recommended the entry of judgment affirming the

Commissioner’s final decision on Plaintiff’s request for supplemental security income

benefits because the administrative law judge’s determination was supported by substantial

evidence. That substantial-evidence standard of review—whether there “is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,” which

“requires more than a scintilla, but less than a preponderance”—is key to Judge Mitchell’s

determination, as well as to the Court’s determination in this case. Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007) (quotation marks and citation omitted). Whether the Court




1
  Commissioner Saul has been substituted for former acting-Commissioner Berryhill
pursuant to Federal Rule of Civil Procedure 25(d).
“would have reached a different result [in the first instance] based on the [same] record” is

not the question before the Court. Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir. 1990).

       Plaintiff argues that Judge Mitchell erred in her R&R by rejecting Plaintiff’s

arguments (from her opening brief [Doc. No. 18]) that the ALJ ignored probative evidence

in reaching his conclusion and that his findings were not supported by substantial evidence.

The Court reviews de novo those portions of the R&R to which Plaintiff made specific

objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Having done so, the Court

concurs with Judge Mitchell’s analysis and adopts the same. The administrative record

“must demonstrate that the ALJ considered all of the evidence, but an ALJ is not required

to discuss every piece of evidence.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir.

1996). And “[t]he possibility of drawing two inconsistent conclusions from the evidence

does not prevent an administrative agency’s findings from being supported by substantial

evidence.” Lax, 489 F.3d at 1084 (quotation marks and citation omitted). Here, the ALJ

adequately supported his determination by substantial evidence from the record.

       Plaintiff also faults Judge Mitchell for referencing an indication in Plaintiff’s

medical records that she was “stable” and for putting some stock in the ALJ’s indication

that he had considered the entire administrative record in what Plaintiff calls a “general

disclaimer[].” Obj. 2, 5, Doc. No. 27. Assuming without deciding that Plaintiff is correct,

the result reached in this case is not changed. Even if these two references were excised

from Judge Mitchell’s R&R, the Court would still adopt it and still find that Judge Mitchell

correctly determined that substantial evidence existed to support the ALJ’s conclusion.

Thus, Plaintiff’s arguments do not prevail.


                                              2
       Finally, the circumstances present in this case—where Plaintiff disagrees with the

conclusion reached by the ALJ—are different from those in the authorities Plaintiff relies

on. Most notably, in Clifton, the ALJ had “not discuss[ed] the evidence or his reasons for

determining that [the plaintiff] was not disabled . . . or even identif[ied] the relevant Listing

or Listings.” 79 F.3d at 1009. In Hardman v. Barnhart, the ALJ used nothing more than

boilerplate language and “failed to link or connect any of the factors he recited to any

evidence in the record.” 362 F.3d 676, 679 (10th Cir. 2004). And, in Cox v. Apfel, the

ALJ “made no mention of any of the uncontroverted evidence that [the] plaintiff suffered

from depression, and did not mention, discuss, or weigh [multiple physicians’] findings or

opinions with respect to [the] plaintiff’s depression” despite the fact that the plaintiff’s

“primary diagnosis [was] her mood disorder”—i.e., depression. No. 98-5203, 1999 WL

820215, at *2-3 (10th Cir. Oct. 14, 1999) (emphasis omitted) (unpublished). Those

situations—which each counseled for remand to the agency—are not present in this case.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

26] is ADOPTED in its entirety and Plaintiff’s Objection thereto [Doc. No. 27] is

OVERRULED. The Commissioner’s decision is AFFIRMED. A separate judgment will

be entered contemporaneous herewith.

       IT IS SO ORDERED this 6th day of September, 2019.




                                               3
